Exhibit 10.27

 

BOISE CASCADE, L.L.C.

 

SUPPLEMENTAL EARLY RETIREMENT PLAN FOR EXECUTIVE OFFICERS

 

(As amended through March 1, 2010)

 

--------------------------------------------------------------------------------


 

BOISE CASCADE, L.L.C.

SUPPLEMENTAL EARLY RETIREMENT PLAN FOR EXECUTIVE OFFICERS

 

ARTICLE I — PURPOSE OF THE PLAN

 

The purpose of this Supplemental Early Retirement Plan for Executive Officers
(the “Plan”) is to facilitate the orderly succession of Executive Officers with
continuity of management by providing additional Early Retirement Benefits for
the Executive Officers.

 

ARTICLE II — DEFINITIONS

 

2.1                                 “Board.”  The term Board shall mean the
Board of Managers of Boise Cascade Holdings, L.L.C.

 

2.2                                 “Change in Control.”  A Change in Control
shall be deemed to have occurred if:

 

(a)                                  Any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 25% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding securities; provided,
however, if such Person acquires securities directly from the Company, such
securities shall not be included unless such Person acquires additional
securities which, when added to the securities acquired directly from the
Company, exceed 25% of the Company’s then-outstanding shares of common stock or
the combined voting power of the Company’s then-outstanding securities; and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Section 2.2(c)(i) shall not be deemed to be a
Change in Control of the Company; or

 

(b)                                 The following individuals cease for any
reason to constitute at least a majority of the number of managers(i.e.,
director equivalents for limited liabilities companies) then serving: 
individuals who, on the date hereof, constitute the Board and any new manager
(other than a manager whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of managers of the Board) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the managers then
still in office who either were managers on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the “Continuing Managers”); or

 

(c)                                  The consummation of a merger or
consolidation of the Company (or any direct or indirect subsidiary of the
Company) with any other corporation other than (i) a merger or consolidation
which would result in both (a)

 

--------------------------------------------------------------------------------


 

Continuing Managers continuing to constitute at least a majority of the number
of directors (or director-equivalents) of the combined entity immediately
following consummation of such merger or consolidation, and (b) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding securities; provided
that securities acquired directly from the Company shall not be included unless
the Person acquires additional securities which, when added to the securities
acquired directly from the Company, exceed 25% of the Company’s then-outstanding
shares of common stock or the combined voting power of the Company’s
then-outstanding securities; and provided further that any acquisition of
securities by any Person in connection with a transaction described in
Section 2.2(c)(i) shall not be deemed to be a Change in Control of the Company;
or

 

(d)                                 The stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or the consummation
of an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity,
more than 50% of the combined voting power of the voting securities of which are
owned by Persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale.

 

A transaction described in Section 2.2(c) which is not a Change in Control of
the Company solely due to the operation of Subsection 2.2(c)(i)(a) will
nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors
(or director equivalent) of the surviving entity or any parent will continue to
consist of Continuing Managers and individuals whose election or nomination for
election by the shareholders of the surviving entity or any parent would be
approved by a vote of at least two-thirds of the Continuing Managers and
individuals whose election or nomination for election has previously been so
approved.

 

For purposes of this section, “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

2

--------------------------------------------------------------------------------


 

For purposes of this section, “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that “Person” shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on Schedule
13D.

 

2.3                                 “Closing Date.”  October 29, 2004.

 

2.4                                 “Committee.”  The Compensation Committee of
the Board of Managers of Boise Cascade Holdings, L.L.C. or, in the absence of
such a committee, the Retirement Committee appointed by such board, which, in
addition to its other duties and responsibilities, shall have the duties and
responsibilities set out in Article V of this Plan.

 

2.5                                 “Company.”  Boise Cascade, L.L.C., a limited
liability company organized and existing under the laws of the state of
Delaware, or its successor or successors.

 

2.6                                 “Competitor.”  Any business, foreign or
domestic, which is engaged, at any time relevant to the provisions of this Plan,
in the manufacture, sale, or distribution of products, or in the providing of
services, in competition with products manufactured, sold, or distributed, or
services provided, by the Company or any subsidiary, partnership, or joint
venture of the Company.  The determination of whether a business is a Competitor
shall be made by the Company’s General Counsel, in his or her sole discretion.

 

2.7                                 Construction.  Except to the extent
preempted by federal law, this Plan shall be construed according to the laws of
the state of Idaho.  The words “hereof,” “herein,” “hereunder” and other similar
compounds of the word “here” shall mean and refer to the entire Plan, not to any
particular provision or section.

 

2.8                                 “Deferred Compensation and Benefits Trust.” 
The irrevocable trust (the “DCB Trust”) which may be established by the Company
with an independent trustee for the benefit of persons entitled to receive
payments or benefits hereunder,

 

3

--------------------------------------------------------------------------------


 

the assets of which will be subject to claims of the Company’s creditors in the
event of bankruptcy or insolvency.

 

2.9                                 “Early Retirement.”  The termination of
employment of an Executive Officer prior to his or her Normal Retirement Date
but after the Executive Officer has completed 10 or more years of service and
has reached the age of at least 58 years (or, for Executive Officers elected as
such by Boise Cascade Corporation prior to June 1, 2004, 55 years).

 

2.10                           “Early Retirement Benefits.”  The benefits that
will be paid to an Executive Officer who retires from the Company under the
provisions of this Plan.

 

2.11                           “Early Retirement Date.”  The date of an
Executive Officer’s Early Retirement, as defined in Section 2.9.

 

2.12                           “Effective Date.”  October 29, 2004, or the date
this Plan becomes effective as established by the Board, whichever is later.

 

2.13                           “Executive Officer.”  A Transferred Executive
Officer who has been duly elected by the Board to serve as an executive officer
of the Company in accordance with the Company’s bylaws but not including
assistant treasurers or assistant secretaries.

 

2.14                           “Involuntary Retirement.”  The termination of
employment of an Executive Officer by action of the Company or the Board prior
to an Executive Officer’s Normal Retirement Date but after the Executive Officer
has completed 10 or more years of service and has reached the age of at least
58 years (or, for Executive Officers elected as such by Boise Cascade
Corporation prior to June 1, 2004, 55 years).

 

2.15                           “Normal Retirement Date.” The first day of the
month on or after an Executive Officer’s 65th birthday.

 

2.16                           “Salaried Plan.”  The Boise Cascade, L.L.C.
Pension Plan for Salaried Employees and the Boise Cascade, L.L.C. Supplemental
Pension Plan as they currently are in effect and as amended from time to time
after the Effective Date of this Plan.

 

2.17                           “Transferred Executive Officer.”  An employee who
has been duly elected by the Board to serve as an executive officer of the
Company in accordance with the Company’s bylaws (but not including assistant
treasurers or assistant secretaries), and who had been a participant in the
Boise Cascade Corporation Supplemental Early Retirement Plan for Executive
Officers immediately prior to the Closing Date.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III — ELIGIBILITY FOR EARLY RETIREMENT BENEFITS

 

3.1                                 Eligibility.  An Executive Officer (i) with
10 or more years of service with the Company, as defined in the Salaried Plan;
(ii) who has served as an Executive Officer of the Company for at least 5 full
years measured from the date of his or her election to such office; and
(iii) whose employment with the Company is terminated through Involuntary
Retirement, or who elects Early Retirement, shall receive the Early Retirement
Benefits as set forth in Article IV hereof; provided, however, if an Executive
Officer’s employment is terminated for “disciplinary reasons,” as that term is
used in the Company’s Corporate Policy 10.2, Termination of Employment, as
amended from time to time, such Executive Officer shall not be eligible to
receive any benefits under this Plan.  For purposes of this Plan, an Executive
Officer’s years of service with the Company shall include his or her years of
service with Boise Cascade Corporation, and an Executive Officer’s years of
service as an Executive Officer of the Company shall include his or her years of
service as an Executive Officer of Boise Cascade Corporation.

 

3.2                                 Notice.  If an Executive Officer is required
to take Involuntary Retirement under this Plan, he or she shall be given a
written notice thereof and shall be advised of the Early Retirement Benefits to
be paid hereunder.  Additionally, any eligible Executive Officer desiring to
elect Early Retirement shall notify the Company of his or her decision, in
writing, at least 30 days in advance of the Early Retirement Date.

 

ARTICLE IV — EARLY RETIREMENT BENEFITS

 

4.1                                 Computation of Early Retirement Benefits. 
The Early Retirement Benefits payable to any Executive Officer who is eligible
for such benefits under Section 3.1 hereof shall be calculated as follows:

 

Until age 65, the Early Retirement Benefits payable hereunder shall be an amount
equal to the Basic Pension Benefit that would have been payable in the form of a
single life annuity at age 65 under the Salaried Plan (before reduction to
reflect any retirement option selected by the Executive Officer pursuant to
Article VII of the Salaried Plan) without reduction on account of early
retirement, provided, however, that any such Early Retirement Benefits shall
exclude the amounts of any such benefits that are based on or relate to years of
service performed for Boise Cascade Corporation and that are payable under
either the Boise Cascade Corporation Spun-off Pension Plan for Salaried
Employees or the Boise Cascade Corporation Supplemental Early Retirement Plan
for Executive Officers or would have been payable under such plans as of the day
before the Closing Date if all vesting and eligibility provisions thereunder are
deemed to have been met.  To the extent that the Boise Cascade Corporation
Supplemental Early Retirement Plan for Executive Officers is terminated and
participants thereunder are paid out in a lump sum in connection with such
termination prior to the payment of benefits under this Plan, such lump sum (or
its actuarial equivalent) shall be excluded from the benefits payable under this
Section 4.1.

 

5

--------------------------------------------------------------------------------


 

If the calculations made pursuant to this section produce no Early Retirement
Benefits for an Executive Officer, then this Plan shall not apply to that
Executive Officer.  The Company will be secondarily liable for the payment of
any amounts that are payable from the Salaried Plan.

 

4.2                                 Manner and Adjustment of Payment.  The Early
Retirement Benefits, as computed in Section 4.1 and as provided hereunder,
shall, except as provided in Section 4.5, become an unfunded general obligation
of the Company and shall be paid to the Executive Officer in monthly
installments as a supplemental retirement benefit.  The Early Retirement
Benefits shall be paid in the form of a single life annuity until the earlier of
the Participant’s death or the date the Participant reaches age 65.  Payment of
Early Retirement Benefits shall commence as soon as practicable following the
Participant’s Early Retirement or Involuntary Retirement.  For purposes of
Section 409A of the Internal Revenue Code, the date of the Participant’s Early
Retirement or Involuntary Retirement shall be the “designated payment date.”

 

4.3                                 Executive Officer Not to Compete.  If an
Executive Officer who is receiving Early Retirement Benefits hereunder and who
has not yet reached his or her Normal Retirement Date provides significant
services as an employee or consultant, or otherwise renders services of a
significant nature for remuneration, to a Competitor, the Company may, in its
discretion, cancel all further Early Retirement Benefits due to be payable to
the Executive Officer hereunder, and after the date of cancellation, the
Executive Officer shall forfeit all future benefits under this Plan.  The
Company may, in its discretion, consent to an Executive Officer’s rendering
services to a Competitor, and if it does consent, it may place whatever
limitations it considers appropriate on the consent.  If the Executive Officer
breaches the terms of the consent, the Company may, in its discretion, cancel
all further Early Retirement Benefits due to be payable to the Executive Officer
hereunder, and after the date of cancellation, the Executive Officer shall
forfeit all future benefits under this Plan.

 

4.4                                 Supplemental Survivor’s Retirement Benefit. 
If an Executive Officer terminates employment at any age by reason of death, his
or her spouse, if any, shall be eligible to receive a supplemental Survivor’s
Retirement Benefit under this Plan.  The amount of the supplemental Survivor’s
Retirement Benefit payable under this section shall be equal to the difference
between the Survivor’s Retirement Benefit payable under the terms of the
Salaried Plan and the amount to which the spouse would be entitled under the
terms of both this Plan and the Salaried Plan if the Executive Officer, without
regard to the requirements of Section 3.1 of this Plan, had elected early
retirement on the date of his or her death and had elected to receive benefits
in the form of a 100% Joint and Survivor Annuity with the spouse as joint
annuitant, provided that if the Executive Officer dies prior to reaching age 55,
the otherwise unreduced benefit payable under this Plan shall be actuarially
reduced to reflect the Executive Officer’s age at death.  Payment of this
benefit shall commence as soon as practicable following the Participant’s
death.  For purposes of Section 409A of the Internal Revenue Code, the date of
the Participant’s death shall be the “designated

 

6

--------------------------------------------------------------------------------


 

payment date.”  A surviving spouse shall not be eligible for a supplemental
survivor’s benefit under this Plan unless the spouse is eligible for a
survivor’s benefit under the terms of the Salaried Plan.

 

Notwithstanding the foregoing, any benefits received pursuant to this section
shall exclude the amounts of any such benefits that are based on or relate to an
Executive Officer’s years of service performed for Boise Cascade Corporation and
that are payable under either the Boise Cascade Corporation Spun-off Pension
Plan for Salaried Employees or the Boise Cascade Corporation Supplemental Early
Retirement Plan for Executive Officers or would have been payable under such
plans as of the day before the Closing Date if all vesting and eligibility
provisions thereunder are deemed to have been met.  To the extent that the Boise
Cascade Corporation Supplemental Early Retirement Plan for Executive Officers is
terminated and participants and surviving spouses thereunder are paid out in a
lump sum in connection with such termination prior to the payment of benefits
under this Plan, such lump sum (or its actuarial equivalent) shall be excluded
from the benefits payable under this Section 4.4.

 

4.5                                 Deferred Compensation and Benefits Trust. 
Upon the occurrence of a Change in Control of the Company or at any time
thereafter, the Company, in its sole discretion, may transfer to the DCB Trust
cash, marketable securities, or other property acceptable to the trustee to pay
the Company’s obligations under this Plan in whole or in part (the “Funding
Amount”).  Any cash, marketable securities, and other property so transferred
shall be held, managed, and disbursed by the trustee subject to and in
accordance with the terms of the DCB Trust.  In addition, from time to time, the
Company may make additional transfers of cash, marketable securities, or other
property acceptable to the trustee as desired by the Company in its sole
discretion to maintain or increase the Funding Amount with respect to this
Plan.  The assets of the DCB Trust, if any, shall be used to pay benefits under
this Plan, except to the extent the Company pays such benefits.  The Company and
any successor shall continue to be liable for the ultimate payment of those
benefits.

 

4.6                                 Section 457A Distributions for Participants
with Vested Benefits as of December 31, 2008.  Notwithstanding anything to the
contrary in the Plan, the following provisions shall apply with respect to a
Participant who, as of December 31, 2008, has met the requirements for Early
Retirement as defined in Section 2.9.

 

4.6.1  The Participant’s Early Retirement Benefits shall be paid out during the
last taxable year beginning before January 1, 2018, to the extent that Internal
Revenue Code Section 457A (“Section 457A”) applies to the Plan and requires
inclusion of such benefits in the Participant’s gross income at that time and to
the extent that such benefits have not already been paid out pursuant to another
provision of this Plan.

 

4.6.2  The increase in a Participant’s Early Retirement Benefits, if any,
attributable to services performed during 2009 which is includible in the

 

7

--------------------------------------------------------------------------------


 

Participant’s income for 2009 pursuant to Section 457A shall be paid to the
Participant within the time permitted under Section 457A and applicable guidance
and regulations.  The calculation of Early Retirement Benefits payable in the
future shall take this payment into account.

 

4.6.3  The changes in the time of payment made pursuant to this Section 4.6 are
intended to conform the date of distribution of any portion of the Participant’s
Deferred Account to the date the amount may be required to be included in income
pursuant to Section 457A, if earlier than the date such amount would otherwise
be distributed.  As such, any change in the time of payment pursuant to this
Section 4.6 will not be treated as an impermissible acceleration under Internal
Revenue Code Section 409A.

 

ARTICLE V — DUTIES

 

5.1                                 Committee’s Powers.  Except as otherwise
provided in the Plan with regard to the powers of the Company, the Committee
shall have control of administration of the Plan, with all powers necessary to
enable it to carry out its duties hereunder.  The Committee shall have the right
to inspect the records of the Company whenever such inspection may be reasonably
necessary in order to determine any fact pertinent to the performance of the
duties of the Committee.  The Committee, however, shall not be required to make
such inspection but may, in good faith, rely on any statement of the Company or
any of its officers or employees.

 

5.2                                 Copy of Plan to Be Furnished.  The Committee
shall furnish a copy of this Plan to all Executive Officers of the Company who
are or become entitled to be covered under this Plan as eligible Executive
Officers.

 

5.3                                 Records.  The Committee shall keep a
complete record of all its proceedings and all data necessary for administration
of the Plan.

 

5.4                                 Appeal Procedure.  If any Executive Officer
feels aggrieved by any decision of the Committee concerning his or her benefits
hereunder, the Committee shall provide, upon written request of the Executive
Officer, specific written reasons for the decision.  The Committee shall afford
an Executive Officer, whose claim for benefits has been denied, 60 days from the
date notice of denial is mailed in which to request a hearing before the
Committee.  If an Executive Officer requests a hearing, the Committee shall
review the written comments, oral statements, and any other evidence presented
on behalf of the Executive Officer at the hearing and render its decision within
60 days of such hearing.  If the Executive Officer still feels aggrieved by the
Committee’s decision concerning his or her benefits hereunder, the Executive
Officer can request the Executive Compensation Committee of the Board to review
his or her case.  The request for hearing must be made in writing within 60 days
from the date of the Committee’s decision.  The Executive Compensation Committee
of the Board shall review said decision within 4 months after receiving the
Executive Officer’s request for

 

8

--------------------------------------------------------------------------------


 

review and shall, within a reasonable time thereafter, render a decision
respecting the Executive Officer’s claim, which shall be final, binding and
conclusive.

 

If any Executive Officer feels aggrieved by any decision of the Company
concerning his or her rights hereunder, the Company shall provide, upon the
written request of the Executive Officer, specific written reasons for its
decision.  If the Executive Officer is not satisfied with the Company’s decision
with respect to his or her rights, the Executive Officer can request the
Executive Compensation Committee of the Board to review his or her case.  The
Executive Officer’s request must be made within 60 days of the mailing of the
Company’s written decision, and the Executive Compensation Committee of the
Board will handle the review in the same manner as set forth above with respect
to appeals from Committee decisions.

 

ARTICLE VI — AMENDMENT AND TERMINATION

 

6.1                                 Amendment.  To provide for contingencies
which may require the clarification, modification, or amendment of this Plan,
the Company reserves the right to amend this Plan at any time; provided,
however, no amendment shall affect any benefits previously granted hereunder to
any Executive Officer who elected or was required, pursuant to this Plan, to
retire early.

 

6.2                                 Termination.  It is the present intention of
the Company to maintain this Plan indefinitely.  Nonetheless, the Company
reserves the right, at any time, to terminate the Plan; provided, however, no
termination shall affect any benefits previously granted hereunder to an
Executive Officer who elected or was required, pursuant to this Plan, to retire
early.

 

ARTICLE VII — MISCELLANEOUS

 

7.1                                 Benefits Not Transferable or Assignable. 
None of the benefits, payments, proceeds, claims, or rights of any Executive
Officer hereunder shall be subject to the claim of any creditor of the Executive
Officer, other than the Company as permitted in Section 7.2, nor shall any
Executive Officer have any right to transfer, assign, encumber, or otherwise
alienate any of the benefits or proceeds which he or she may expect to receive,
contingently or otherwise, under this Plan.

 

7.2                                 Setoff.  The Company shall have the right to
withhold and deduct from payments due hereunder to any Executive Officer any
amounts owed by the Executive Officer to the Company or its affiliates that were
incurred prior to the Executive Officer’s Early Retirement Date.

 

9

--------------------------------------------------------------------------------